Citation Nr: 1443566	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-30 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a sciatic nerve disability as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1976 to February 1979.

This matter is on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied service connection for lumbar spine degenerative disc disease and joint disease with stenosis and denied service connection for a sciatic back injury with pain into the left leg.

In April 2013, a videoconference hearing was held before the undersigned Veterans Law Judge at the RO.  A transcript of this proceeding has been associated with the claims folder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims.

At his April 2013 hearing, the Veteran testified that he had been receiving disability from the Social Security Administration (SSA).  There is no indication in the claims file that the records in the possession of the SSA have been requested or obtained.  

Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that the statements during the April 2013 videoconference hearing indicate that certain SSA records are outstanding.  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received must be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this must be noted and explained in the claims file.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



